Case 2:20-cv-14305-KMM Document 39 Entered on FLSD Docket 12/04/2020 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF FLORIDA



  DANIEL F. CASH,

          Plaintiff,

  v.                                                   Case No.: 2:20-CV-14305-KMM

  WILLIAM D. SNYDER, et al.,

        Defendants.
  ____________________________________________/


                  UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE
                          MOTIONS TO AMEND PLEADINGS

          COMES now the Plaintiff, DANIEL CASH, by and through his undersigned attorney and

  moves this Honorable Court to extend the deadline for which motions must be filed to amend

  pleadings to fourteen (14) days after this Court’s ruling on the Defendants’ Motion to Dismiss the

  Plaintiff’s Amended Complaint.

          As grounds in support of this motion, the Plaintiff would show:

       1. On October 28, 2020 this Court entered its Scheduling Order which set forth that all

          motions to amend the pleadings must be filed by the later of forty-five (45) days after the

          date of this Order, or forty-five (45) days after the first responsive pleading by the last

          responding Defendant.

       2. Presently pending before this Court is the Defendants’ Motion to Dismiss Plaintiff’s

          Amended Complaint.
Case 2:20-cv-14305-KMM Document 39 Entered on FLSD Docket 12/04/2020 Page 2 of 3




     3. Depending on how this Court rules on this motion, there may be a need for the Plaintiff

         file a motion seeking leave to amend his pleadings to correct any deficiencies which may

         be noted in this Court’s Order.

     4. Plaintiff submits that by extending the deadline for filing motions to amend the pleadings

         in this case to a period of fourteen (14) days after this Court’s ruling on the Defendants’

         Motion to Dismiss the Amended Complaint, sufficient time will exist for the preparation

         and filing of motions to amend the pleadings – if necessary.

     5. Counsel for the Defendant, Greg Jolly, was contacted regarding this motion and he has no

         objection to it.



              MEMORANDUM OF LAW IN SUPPORT OF THE PLAINTIFF’S
                       MOTION TO EXTEND DEADLINE


         This Honorable Court has the discretion upon good cause shown, to extend the time

  periods and deadlines set forth in the Scheduling Order of this case. Fed.R.Civ.P. 6(b)(1)

         Given that the parties are unsure of how, and when, this Court will rule on the pending

  Motion to Dismiss the Amended Complaint, there exists good cause to extend the deadline for

  filing motions to amend pleadings for a period of fourteen (14) days following the Court’s order

  on the Motion to Dismiss.

         WHEREFORE, the Plaintiff, DANIEL CASH, moves this Court to extend the deadline

  by which to file amended motions to the pleadings for a period of fourteen (14) days from the

  date of this Court’s ruling on the Defendant’s Motion to Dismiss the Amended Complaint.
Case 2:20-cv-14305-KMM Document 39 Entered on FLSD Docket 12/04/2020 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I have electronically filed a copy of the foregoing with the

  Clerk of Court through the CM/ECF filing system which will send a notice of electronic filing

  to: Gregory J. Jolly, Esq., Richard Giuffreda, Esq. PURDY, JOLLY, GIUFFFREDA,

  BARRANCO & JISA, P.A., 2455 E. Sunrise Blvd., Suite 1216, Fort Lauderdale, FL. 33304;

  greg@purdylaw.com, richard@purdylaw.co, jennifer@purdylaw.com, cecilia@purdylaw.com on

  this 4th day of December 2020.



                                                     Respectfully Submitted,



                                                     /s/ Richard D. Kibbey
                                                     RICHARD D. KIBBEY, Esq.
                                                     Bar No.: 255149
                                                     Law Office of Richard D. Kibbey, P.A.
                                                     416 SW Camden Avenue
                                                     Stuart, FL 34994
                                                     Kibbeylegal@gmail.com
